Citation Nr: 0708801	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
left leg. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peripheral neuropathy of the 
right leg. 

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that granted an initial 50 
percent rating for PTSD.  This matter also arises from a 
February 2003 rating decision in which the RO continued the 
20 percent evaluation for service-connected diabetes mellitus 
type II.  Further, the veteran's appeal for a TDIU and higher 
initial ratings for right and left leg neuropathy arise from 
RO decisions dated in February 2004 and March 2005, 
respectively.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in December 2006, the appellant 
revoked the Power of Attorney for Disabled American Veterans.  
The veteran seeks entitlement to a TDIU, an increased rating 
for service-connected diabetes mellitus, and higher initial 
ratings for service-connected PTSD, right and left leg 
peripheral neuropathy.  

Having carefully examined the record in light of the 
applicable law, the Board finds that this matter must be 
remanded to the RO to ensure compliance with due process 
requirements and the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).

In this case, subsequent to the issuance of supplemental 
statements of the case (SSOC) in July 2006, the veteran 
submitted VA medical records in support of his claims.   It 
appears that the veteran receives ongoing VA treatment for 
his service-connected disabilities.  As such, the RO should 
ascertain whether there are other outstanding treatment 
records and then obtain them with the claims file.  

With regard to the newly submitted evidence, the Board notes 
that the veteran did not submit a waiver of initial RO review 
with this evidence.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2005 & Supp. 2005).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).  The 
Board does not have authority to issue a SSOC.  38 C.F.R. § 
19.9. 

Thus, the RO must review all new evidence and, if the claims 
remain denied, include such evidence in a supplemental 
statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran for diabetes, 
peripheral neuropathy of the lower 
extremities, or PTSD since July 2006.  
After the veteran has signed the 
appropriate releases, those records not 
already on file, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO must then readjudicate the 
issues on appeal with consideration of the 
additional evidence received since the 
most recent supplemental statement of the 
case.  If the benefits sought remain 
denied, issue a supplemental statement of 
the case to the veteran that shows 
consideration of all additional pertinent 
evidence.  The veteran should be given an 
opportunity to respond.  Thereafter, the 
claims should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


